DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 9 February 2021 has been accepted and entered.
Response to Arguments
Applicant’s arguments, see remarks filed 9 February 2021, with respect to the rejection of claims 1-4, 6, and 8 have been fully considered and are persuasive, in view of the presently amended claims.  The rejection of claims 1-4, 6, and 8 has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the previously cited prior art reference to Nascetti et al. (US 7,339,246) fails to disclose that a region occupied by a specific pixel of the plurality of pixels at least partially overlaps a region occupied by a counting circuit, and the specific pixel and the counting circuit are connected by a bump bond only in a region where the specific pixel and the counting circuit overlap, as claimed with regard to all of the plurality of pixels and all of the counting circuits.
Claims 2-4, 6, and 8 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	16 February 2021